This is an action on the case wherein the plaintiff charged the defendant with illegal arrest. The jury found a verdict for the plaintiff and assessed damages in the sum of three hundred four dollars and sixteen cents. The incident arose when the defendant, acting as moderator in a town meeting, caused the defendant to be arrested and removed from the hall, claiming authority to do so under the provisions of R. S., Chap. 4, Secs. 33, 34 and 35. The plaintiff charged the defendant with exceeding the authority vested in him as moderator. The case was one peculiarly within the province of a jury to hear, and to determine liability and the proper amount of damages. No questions of law are presented for our consideration. Motion for new trial overruled. R. W. Shaw, T. S. Bridges, for plaintiff. Cyrus F. Small, for defendant.